Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2009                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
  139776                                                                                              Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellee,
                                                                   SC: 139776
  v                                                                COA: 292830
                                                                   Washtenaw CC: 08-001311-FH
  ROBERT JAMAL BOXX,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 24, 2009
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2009                   _________________________________________
           s1214                                                              Clerk